DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on March 3, 2022 for the patent application 16/485,316 filed on August 12, 2019. Claims 1, 6, 8, 13 and 14 are amended. Claim 3 is cancelled. Claims 1, 2 and 4-14 are pending. The first office action of August 3, 2021 and the second office action of December 13, 2021  is fully incorporated by reference into this Non-Final Office Action.

Claim Objections
Claim 14 is objected to because of the following informalities: claim containing more than one period, missing conjunction and use of “and/or.” 
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because of multiple dependent claims (i.e. claims 1 and 8). See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 8 recite the limitations of “a determining unit” and “a hit registering unit” which have been have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determining” and “registering,” and without reciting sufficient structure to achieve the function. Furthermore, the generic 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claim 8, recites the limitations “a determining unit” and “a hit registering unit.” These limitations are not adequately described in the specification as originally 

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a position storage unit” and “a laser range finder,” does not reasonably provide enablement for “a determining unit” and “a hit registering unit.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Per M.P.E.P. § 2164.05(a), the state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Here, the Applicant’s figures fail to illustrate a working example. This lack of enablement is further evidenced by the lack of enablement as discussed in the written description of the specification in paras. [0020], [0037], [0040], [0041], and [0044]-[0046]. Specifically, it will require undue experimentation by one having ordinary skill in the art to achieve the functionality being claimed. 
Also, the wands factor of quantity of experimentation per M.P.E.P. § 2164.06 states “the test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Furthermore, per In United States v. Telectronics, Inc., 857 F.2d 778, 8 USPQ2d 1217 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989), the court ruled that since one embodiment (stainless steel electrodes) and the method to determine dose/response was set forth in the specification, the specification was enabling. Here, the specification provides no guidance or working examples to enable one with ordinary skill in the art to achieve the claimed functionality with regard to the Applicant’s “determining unit” and “hit registering unit.”  As such, since experimentation is clearly necessary, it reasonably appears to be undue based on the lack of examples provided and the insufficient amount of guidance within the specification. Therefore, claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claims 2, 4-7 and 9-13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their respective dependencies to claim 1 or 8.

Rejections under 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2 and 4-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claim 8, recites the limitations “a determining unit… the determining unit configured to determine whether, when firing at the at least one target, the weapon aim position and the received target position match, the determination being made based on the received target position, the received location of the weapon or laser range finder, and the time the weapon is fired, which are stored in the device, without feedback from the at least one target in the form of a hit confirmation signal or verifying the hit by visual confirmation” and “a hit registering unit configured to receive a signal indicating a result of the determination and to register, based on the result of the determination, the hit on the at least one target.” If there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b). Therefore, claims 1 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2, 4-7 and 9-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wells, et al., (hereinafter referred to as “Wells,” US 8,275,544) in view of Danckwerth, et al., (hereinafter referred as “Danckwerth,” US 6,283,756).
Regarding claim 1, and substantially similar limitations in claim 8, Wells discloses a position storage unit comprising: a GPS signal receiver (see FIG. 4, GPS 404) programmed to receive a signal transmitted from the at least one target, the signal comprising information indicating a target position (see col. 13, lines 20-23: The initial position may be derived from an initial GPS position 404, a memory of the last known position, or an operator input of the current position); and device storage, wherein the position storage unit is programmed to store the received target position in the device storage (see col. 20, lines 39-50: Computer-storage media, or machine-readable media, include media implemented in any method or technology for storing information. Examples of stored information include computer-useable instructions, data structures, program modules, and other data representations. Computer-storage media include, but are not limited to RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile discs (DVD), holographic media or other optical disc storage, magnetic cassettes, magnetic tape, magnetic disk storage, and other magnetic storage devices. These memory components can store data momentarily, temporarily, or permanently); a positioning unit comprising a laser range finder attached to the weapon (see col.6, lines 48-52: In an embodiment where the location capability is added to an existing system, such as a shoulder fired missile, the laser range finder and optical sight of the existing system could be shared, not requiring the addition of the LRF/sight in the table), the laser range finder being pointed in a desired direction to define a weapon aim position (see col. 9, lines 19-21: laser range finder 118 for identifying and measuring range to the target; see col. 11, lines 54-55: The laser range finder may be pointed at the target by an operator by using a sighting device 120), wherein the weapon or laser range finder is configured to determine its location using GPS and output a GPS signal indicating the determined location to a determining unit (see col. 32, lines 24-27: FIG. 25 is an exemplary weapon system in sender mode including an integrated target location system. FIG. 25 shows the target location system comprising gyros 402, accelerometers 112, magnetometers 116, GPS 404 and laser range finder 118); the determining unit configured to determine whether, when firing at the at least one target, the weapon aim position and the received target position match (see col. 7, lines 57-59: A target position estimator 102 combines attitude, range, and sighting offset information with observer position information 111 to determine the target position coordinates) the determination being made based on the received target position, the received location of the weapon or laser range finder, and the time the weapon is fired, which are stored in the device, without feedback from at least one target in the form of verifying the hit by visual confirmation (see col. 11, lines 51-58: The system also includes a range measurement device 118, which may be, for example, a laser range finder, radar, or a passive range finding device. A preferred embodiment may use a laser range finder. The laser range finder may be pointed at the target by an operator by using a sighting device 120. The sighting device 120 may be like a gun sight, with or without optical aiding, and/or may include video/computer processing to aid in the detection and/or tracking of targets).
Wells does not explicitly teach a clock, which is programmed to indicate a time the weapon is fired and a hit registering unit for registering, based on the determination, the hit on the at least one target. However, Danckwerth discloses a clock (see col. 3, lines 50-53: The controller 10 may include or have access to a real-time clock. It should be noted that other types of laser systems could be substituted or used to augment the LRF 28, such as a laser designator system or a guidance laser), which is programmed to indicate a time the weapon is fired (see col. 4, lines 18-30: Assuming that the acquired range is a valid range for the type of weapon system 1A, the fire control system 12 may then start an automatic sequence of events that leads to the firing of a round, or a missile, or some other type of ordinance at the platform 2. A few seconds may elapse between the time that a valid range is detected from the LRF 18 and the time that the weapon is discharged)
Danckwerth also discloses a hit registering unit for registering, based on the determination, the hit on the at least one target  (see col. 5, line 67 through col. 6, line 5: Based on the actual position of the platform 2 at the predicted time of impact, the platform 1 determines the status of platform 2 (e.g., not hit by the ordinance, hit but not disabled, hit and disabled, or hit and destroyed), in order to provide feedback to the crew of platform 1).
Danckwerth is analogous to Wells, as both are drawn to the art of target acquisition. It would be obvious to one of ordinary skill in the art at the time of filing to have modified the device of Wells to include a clock, which is programmed to indicate a time the weapon is fired and a hit registering unit for registering, based on the determination, the hit on the at least one target, as taught by Danckwerth, because doing so provides data to conduct a post event analysis (see Danckwerth col. 1, lines 25-27: The simulated fire events cause realistic audio/visual effects and "casualties". The exercise events and casualties can be recorded, replayed and analyzed in detail during so-called After Action Reviews 

Regarding claim 2, and substantially similar limitations in claim 9, Wells discloses a rotary encoder attached to the laser range finder, for setting a direction of the laser range finder (see col. 12, lines 3-11: The sighting device 120 and range measurement device 118 are also typically located on the reference platform and provide information at a known angle related to the reference platform. Alternatively, the sighting device 120 may be on a mount with one or more adjustable axes of rotation between the sighting device and the reference platform. These adjustable axes may be measured with encoders, synchros, or other angle measuring sensors).

Regarding claim 4, and substantially similar limitations in claim 11, Wells discloses a target identification storage unit for storing identification information of the at least one target (see col. 1, lines 58-63: Target identification may be determined by a human operator and/or by computer. The system may be integrated with a weapon system to use weapon system sights. The system may be networked to provide target location and/or location error information to another identical unit or a command information system).

Regarding claim 5, and substantially similar limitations in claim 12, Wells discloses wherein when the determining unit determines that, when firing at the least one target, the weapon was pointed at an object other than the at least one target (see col. 3, lines 64-67: FIG. 6 shows the total lateral pointing error for three different exemplary ranges 3.0 km 612, 3.5 km 610, and 4.0 km 608 for the high performance GPS observer position shown in FIG. 2A. Note that a 50 meter total error requires a pointing error on the order of 0.6 degrees for a 4 km target. A 0.6 degree error requires very accurate north finding with careful attention to local magnetic variation and disturbances).

Regarding claim 6, and substantially similar limitations in claims 7 and 13, Wells discloses wherein the received target position of the at least one target stored in the position storage unit is based on a global positioning system (GPS) signal received from the at least one target (see col. 32, lines 24-27: FIG. 25 is an exemplary weapon system in sender mode including an integrated target location system. FIG. 25 shows the target location system comprising gyros 402, accelerometers 112, magnetometers 116, GPS 404 and laser range finder 118).

Regarding claim 10, Wells does not explicitly teach further comprising: estimating damage to the at least one target based on a distance to the at least one target or a location of the hit on the at least one target. However, Danckwerth discloses further comprising: estimating damage to the at least one target based on a distance to the at least one target or a location of the hit on the at least one target (see col. 5, line 67 through col. 6, line 5: Based on the actual position of the platform 2 at the predicted time of impact, the platform 1 determines the status of platform 2 (e.g., not hit by the ordinance, hit but not disabled, hit and disabled, or hit and destroyed), in order to provide feedback to the crew of platform 1).
Danckwerth is analogous to Wells, as both are drawn to the art of target acquisition. It would be obvious to one of ordinary skill in the art at the time of filing to have modified the device of Wells to include estimating damage to the at least one target based on a distance to the at least one target or a location of the hit on the at least one target, as taught by Danckwerth, because doing so provides data to conduct a post event analysis (see Danckwerth col. 1, lines 25-27: The simulated fire events cause realistic audio/visual effects and "casualties". The exercise events and casualties can be recorded, replayed and analyzed in detail during so-called After Action Reviews (AARs)). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 



Response to Arguments
The Applicant’s arguments filed on February 10, 2022 related to claims 1-14 are fully considered, but are not persuasive.  

Response to Claim Rejections under 35 U.S.C. § 112(a)
The Applicant respectfully argues “In determining whether there is adequate written description for a computer-implemented invention, the Office should consider whether the function is described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. Further, the level of detail required to satisfy the written description requirement varies depending on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357- 58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). That is, the written description does not have to comprehensively set out how the claimed function is to be performed, as long as one of ordinary skill in the art would understand how the inventor intended the function to be performed. 
Applicant submits that the extent of the disclosure in the written description is commensurate with the technical complexity and corresponding predictability of the technology used to implement the functional units of the claim.”
The Examiner respectfully disagrees. If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm). The examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement). Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Here, the limitations of “a determining unit” and “a hit registering unit,”  are not found anywhere in the ten page specification to be enabling or in possession to achieve the functions of “a determining unit… the determining unit configured to determine whether, when firing at the at least one target, the weapon aim position and the received target position match, the determination being made based on the received target position, the received location of the weapon or laser range finder, and the time the weapon is fired, which are stored in the device, without feedback from the at least one target in the form of a hit confirmation signal or verifying the hit by visual confirmation” and “a hit registering unit configured to receive a signal indicating a result of the determination and to register, based on the result of the determination, the hit on the at least one target.” The issue can easily be rectified if the Applicant could provide where the algorithm is provided so that one skilled in the art would know how to program the computer to perform the necessary steps to achieve the Applicant’s functions as claimed with regard to the “determining unit” and “hit registering unit.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Applicant submits that the extent of the disclosure in the written description is commensurate with the technical complexity and corresponding predictability of the technology used to implement the functional units of the claim. 
With respect to the determining unit, the specification teaches, among other things, the following: 
*     The determining unit determines whether, at a time a weapon is fired, the weapon was pointed at a target 20 by comparing the known position of the target 20 with the weapon aim position 25. 
*     The target position is based on a global positioning system (GPS) signal received from the target by a position storage unit (see page 7, lines 6-12 of the PCT application as filed) (emphasis added). 
*      The time at which the weapon is fired is given by a clock (see page 8, lines 3-4 and 7-8 of the PCT application as filed) (emphasis added). 
*      The weapon aim position is determined based, at least in part, on a GPS signal received from the weapon and which indicates the location of the weapon (see page 5, lines 24-25 of the PCT application) (emphasis added). 
In view of the above, it is to be understood that the data that is used by the determining unit is obtained by conventional technical means, including the transmission and reception of GPS signals. These technical means, and how they are to be implemented and processed by a computing device, e.g. using processing circuitry, are known to one of ordinary skill in the art, such that it is not necessary for the patent application to provide a detailed description of them in order for one of ordinary skill in the art to understand how the inventor intended the function of the determining unit to be performed.”
The Examiner respectfully disagrees. The Applicant’s argument provides further evidence supporting the rejection of explaining what is being done, but failing to describe how to do it. As such, the argument is not persuasive. 

The Applicant respectfully continues to argue “With respect to the hit registering unit, the specification teaches, among other things, the following: 
*      Based on the determination by the determining unit 120, the hit registering unit 160 either registers a hit or not (see page 7, lines 31-32 of the PCT application as filed). 
*      A "hit" is registered upon receipt of a signal indicating that the weapon was aimed at a target and fired (see page 7, lines 16-19 of the PCT application as filed). 
As the determining unit 120 determines whether the weapon was pointed at the target, it is clear in context that the signal is an electronic signal originating from the determining unit 120. 
*      The registering unit will include a hit register (see page 6, line 31-32 of the PCT application), i.e. a list or record, which is updated accordingly. 
*      The hit registering unit may comprise a display or speaker for outputting whether a hit is registered or not (page 7, lines 31-34).” 
The Examiner respectfully disagrees. Again, the Applicant’s argument provides further evidence supporting the rejection of explaining what is being done, but failing to describe how to do it. As such, the argument is not persuasive.

The Applicant respectfully argues “In view of this teaching, a skilled person would recognize that the hit registering unit is an electronic device comprising a record which, in response to control signaling received from the determining unit, is updated to register whether the weapon aim position and the received target position matched when firing at the at least one target. Again, how to receive and process signals by a computing device will be well-known to one of ordinary skill in the art, such that it is not necessary for the patent application to provide a detailed description of them in order for one of ordinary skill in the art to understand how the inventor intended the function of the determining unit to be performed.”
The Examiner respectfully disagrees. The Applicant’s argument does not commensurate with the scope of the claims. Nowhere is it claimed, described or illustrated that “the hit registering unit is an electronic device comprising a record which, in response to control signaling received from the determining unit, is updated to register whether the weapon aim position and the received target position matched when firing at the at least one target.” Further, in view of the argument, a skilled person would have reasonably provided sufficient detail of the alleged “hit registering unit is an electronic device,” when drafting the written description of the specification, after finalizing the claims and prior to filing the application. As such, the argument is not persuasive.

The Applicant respectfully argues “In view of the above, the description specifies all the steps necessary for demonstrating to one of ordinary skill in the art that the inventor had possession of the invention including how to perform the claimed function. This is especially the case given the level of technical complexity and technology required to implement those steps. Accordingly, Applicant respectfully submit that the claim elements "determining unit" and "hit registering unit" are described in sufficiently full, clear, concise, and exact terms in the specification and drawings so as to enable any person skilled in the art to make and use the same.”
The Examiner respectfully disagrees, as evidenced by the Applicant’s specification. Therefore, the argument is not persuasive and the rejections under 35 U.S.C. § 112(a) are not withdrawn.

Response to Claim Rejections under 35 U.S.C. § 112(b)
The Applicant respectfully argues “Applicant respectfully disagrees with the Office's rejections under 35 U.S.C. § 112(b) because they are overcome for at least the reasons described above with respect to the rejections under 35 U.S.C. § 112(a). Namely, Applicant has pointed out above that the specification provides sufficient support for "a determining unit" and "a hit registering unit" with regard to claim 1.”


The Applicant respectfully argues “Further, claim 14 has been amended to require a program which, when executed on a computer device according to claim 1, causes the computer device to execute a process including the method according to claim 8. (emphasis added). Accordingly, claim 14 as amended includes structural means required to accomplish a specific software function. Accordingly, Applicant respectfully submits that the corresponding rejections are moot and should be withdrawn.”
The Examiner respectfully agrees. However, the Applicant’s amending of claim 14 has further complicated the matter, rendering the claim unexaminable. As such, the rejection of claim 14 is withdrawn.

Response to Claim Rejections under 35 U.S.C. § 101
The Applicant’s amendments have overcome the rejections under 35 U.S.C. §101. As such, the Applicant’s arguments are moot. 

Response to Claim Rejections under 35 U.S.C. § 103
The Applicant respectfully argues “Upon review, Applicant respectfully submits that neither Wells nor Danckwerth teach or suggest at least the amended claim 1 element of the 
"determination being made based on the received target position, the received location of the weapon or laser range finder, and the time the weapon is fired, which are stored in the device, without feedback from the at least one target in the form of a hit confirmation signal or verifying the hit by visual confirmation..." (emphasis added). Namely, Wells appears to require an "observer" and entry of an "observer position" in the hit confirmation process. See Wells Col. 7, 11. 57-62. Furthermore, Danckwerth clearly requires "laser detector sensors 20 of the target platform 2" to provide feedback when determining a hit. See Danckwerth Col. 5, 11. 8-17.”
The Examiner respectfully disagrees. see Wells col. 11, lines 51-58: “The system also includes a range measurement device 118, which may be, for example, a laser range finder, radar, or a passive range finding device. A preferred embodiment may use a laser range finder. The laser range finder may be pointed at the target by an operator by using a sighting device 120. The sighting device 120 may be like a gun sight, with or without optical aiding, and/or may include video/computer processing to aid in the detection and/or tracking of targets,” clearly meets the limitations of the claim "determination being made based on the received target position, the received location of the weapon or laser range finder, and the time the weapon is fired, which are stored in the device.” As far as the limitation of “without feedback from the at least one target in the form of a hit confirmation signal or verifying the hit by visual confirmation..." this is a negative limitation that doesn’t require either Wells or Danckwerth to disclose what is not required. As such, the argument is not persuasive.

The Applicant respectfully argues “The Office further alleged that Wells describes a laser range finder having a sighting device which may use "video/computer processing to aid in the detection and/or tracking of targets" such that Wells does not require an observer to receive visual feedback confirmation of a hit. Applicant, however, disagrees. It is clear that said "video/computer processing" in Wells is provided for the specific purpose of being used as a gun sight, i.e. to provide the user with visual feedback such as a video of the weapon aim position. See Wells, Col. 11, 11. 51-58. Considering this, if a skilled person wanted to use the video/computer processing means in Wells to determine whether or not there was a "hit", then such a determination would require visual feedback provided to the user by the video, something which is explicitly prohibited in the embodiments covered by amended claim 1.”
The Examiner respectfully disagrees. The “video/computer processing means” disclosed in Wells relieves a human of the burden of receiving “visual feedback,” since “vision” is only possible through the eyes of a human. As such, the argument is not persuasive.

The Applicant respectfully argues “Applicant therefore submits that claim 1, as amended, is allowable over this rejection. Independent claim 8 has been amended to reflect similar amendments to those outlined in amended independent claim 1 and should similarly be allowable. Furthermore, dependent claims 2, 4-7 and 9-14 are allowable over this rejection for at least the reason that they depend on an allowable claim. Accordingly, Applicant respectfully requests that Office withdraw the corresponding rejections under 35 U.S.C. § 103.”
The Examiner respectfully disagrees, as previously stated here and above in the rejection. Therefore, the argument is not persuasive and the rejections under 35 U.S.C. §103 are not withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715